                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WISCONSIN


PAOLA CANAS, TARA LEIGH                   Case No. 3:19-cv-858
PATRICK, LUCY PINDER, LINA
POSADA, and EMILY SCOTT,                  PLAINTIFFS’ COMPLAINT FOR:
              Plaintiffs,
       v.                                 (1) Violations of the Lanham Act,
P.T.B., INC. d/b/a CRUISIN’                   False Endorsement / Unfair
CHUBBYS GENTLEMEN’S                           Competition / False Advertising, 15
CLUB,                                         U.S.C. § 1125(a);
                                          (2) Tortious Appropriation under
             Defendant.                       Wisconsin Common Law;
                                          (3) Statutory Invasion of Right of
                                              Privacy, Wis. Stat. Ann. § 995.50
                                          Jury Trial Demanded


                                   COMPLAINT

      Plaintiffs Paola Canas, Tara Leigh Patrick, Lucy Pinder, Lina Posada, and

Emily Scott, (collectively, “Plaintiffs”), by and through their undersigned

attorneys, for their Complaint, set forth and allege against P.T.B., Inc.

(“Defendant”) doing business as Cruisin’ Chubbys Gentlemen’s Club, also known

as Cruisin’ Chubby’s and Cruisin Chubbys (the “Club”), as set forth below:

                                 INTRODUCTION

      1.     This case is about a strip club’s unauthorized use of professional

models and actors’ images and likenesses in various advertisements, including

advertisements published on social media websites, to promote the strip club’s




                                           1
business interests in violation of the models’ rights under federal and state law and

for which the models are entitled to compensation, damages, and other relief.

                                         PARTIES

      A.        Plaintiffs

      2.        Plaintiff Paola Canas (“Canas”) is, and at all times relevant to this

action was, a professional model and actor, and is a resident of Florida.

      3.        Plaintiff Tara Leigh Patrick (“Patrick”), known professionally as

Carmen Electra is, and at all times relevant to this action was, a professional model

and actor, and is a resident of California.

      4.        Plaintiff Lucy Pinder (“Pinder”) is, and at all times relevant to this

action was, a professional model and actor, and is a resident of the United

Kingdom.

      5.        Plaintiff Lina Posada (“Posada”) is, and at all times relevant to this

action was, a professional model and actor, and is a resident of California.

      6.        Plaintiff Emily Scott (“Scott”) is, and at all times relevant to this

action was, a professional model and actor, and is a resident of the Commonwealth

of Australia.

      B.        Defendant

      7.        Defendant P.T.B., Inc. is a corporation existing under the laws of the

State of Wisconsin with its principal office address listed by the Wisconsin




                                              2
Department of Financial Institutions as W1057 Arrowhead Road, P.O. Box 237,

Wisconsin Dells, Wisconsin 53965.

      8.    Defendant P.T.B., Inc.’s registered agent is John H. Shore, Esq. and

its registered agent’s office address is Davis & Kuelthau, S.C., 300 N Corporate

Drive, Suite 150, Brookfield, Wisconsin 53045.

      9.    On information and belief, Defendant P.T. B., Inc. holds a Class B

Combo Fermented Malt Beverage and Intoxicating Liquor License issued by the

Town of Lyndon, Juneau County, Wisconsin for premises located at N576 U.S. 12,

Wisconsin Dells, Wisconsin, operating under the trade name Cruisin’ Chubbys or

Cruisin’ Chubbys Gentlemen’s Club.

      10.   On information and belief, Defendant P.T.B., Inc. (“Defendant”) is

now, and at all times mentioned herein was, the owner and operator of Crusin’

Chubby’s Gentlemen’s Club, also known as Crusin’ Chubby’s (hereinafter, the

“Club”), which is a strip club, located at N576 US Hwy 12 and 16, Wisconsin

Dells, Wisconsin 53965 within the Town of Lyndon, Juneau County, Wisconsin.

                        JURISDICTION AND VENUE

      11.   This Court has federal question jurisdiction over this action under 28

U.S.C. § 1331 because Plaintiffs allege violations of the federal Lanham Act, 15

U.S.C. §1125, et seq.




                                         3
       12.    In the alternative, and only if federal question jurisdiction becomes

inapplicable in this action, this Court has diversity jurisdiction over this action

under 28 U.S.C. § 1332 because complete diversity of citizenship exists between

Plaintiffs, who are citizens of California, Florida, or Australia, and Defendant, a

citizen of Wisconsin, and the amount in controversy between each Plaintiff and

Defendant exclusive of interest and costs but inclusive of the value of injunctive

relief exceeds the sum or value $75,000.

       13.    Venue is proper in this Court under 28 U.S.C. § 1391 because a

substantial part of the events or omissions giving rise to Plaintiffs’ claims occurred

in this judicial district.

                             FACTUAL ALLEGATIONS

       A.     A Model’s Reputation Impacts the Commercial Value of Their
              Images and Likenesses

       14.    Each Plaintiff is, and at all times mentioned herein was, a professional

model and actor who earns a living by commercializing their identity, image, and

likeness for many business endeavors, including the advertisement and promotion

of products and services through negotiated, arms-length transactions with

reputable commercial brands and companies, and by further developing their own

advertising ideas containing their identity, image, and likeness in carefully

cultivated, managed, and maintained social media platforms that Plaintiffs

vigorously defend from unauthorized third-party exploitation or usage.



                                           4
      15.    A model’s reputation directly impacts the commercial value

associated with the use of their image, likeness, or identity to promote a product or

service.

      16.    As such, a model has the right to control the commercial exploitation

of their name, image, and likeness.

      17.    Each Plaintiff expended and continues to expend substantial effort,

resources, and time in building and protecting their reputation in the modeling

and/or acting industries.

      18.    Each Plaintiff carefully considers the reputation, brand, and type of

good or service advertised by any potential client prior to authorizing the use of

their image or likeness.

      19.    Each Plaintiff’s career in modeling and acting has substantial value

derived from the goodwill and reputation each has built.

      20.    Each Plaintiff commands substantial sums of money for the licensed

commercial use of their image and likeness.

      21.    Unauthorized use of each Plaintiffs’ image or likeness can diminish

the goodwill and reputation each Plaintiff has built and the amount of

compensation each Plaintiff can command for the licensed or authorized use of

each Plaintiffs’ image and likeness or for each Plaintiffs’ advertising ideas

containing each Plaintiffs’ image and likeness.




                                          5
        B.    Defendant Used Plaintiffs’ Images and Likenesses to Promote
              Defendant’s Business Interests without Plaintiffs’ Authorization
              or Consent

        22.   Defendant owns, operates, and/or controls various websites and social

media accounts, including Defendant’s Facebook account

https://www.facebook.com/cruisin.chubbys/ through which Defendant promotes,

endorses, and markets the Club, solicits customers for the Club, and advertises

events for the Club.

        23.   Defendant has, and at all times mentioned herein had, control over the

contents of their social media accounts relating to the Club.

        24.   Defendant are responsible for the contents of their social media

accounts published by or on behalf of Defendant.

        25.   Defendant misappropriated Plaintiffs’ images and likenesses without

consent in advertising materials produced and published to market and promote the

Club.

        26.   Defendant used their social media accounts to advertise and promote

the Club.

        27.   The list below provides examples of Defendant’s unauthorized uses of

Plaintiffs’ images and likenesses in advertising Club events, promoting the Club,

implying endorsement of the Club, or soliciting customers for the Club that have




                                          6
been identified on Defendant’s Facebook account

https://www.facebook.com/cruisin.chubbys/:

 Plaintiff         Date                               Hyperlink

 Canas         12/30/2018     www.facebook.com/cruisin.chubbys/photos/a.51385824
                              3635013/972928179528015/



 Patrick       01/06/2018     www.facebook.com/cruisin.chubbys/photos/a.51385824
                              3635013/976794072474759/



 Pinder        01/05/2018     www.facebook.com/cruisin.chubbys/photos/a.51385824
                              3635013/976271722526994/



 Posada        01/19/2018     www.facebook.com/cruisin.chubbys/photos/a.51385824
                              3635013/983517275135772/



 Scott         04/12/2018     www.facebook.com/cruisin.chubbys/photos/a.51385824
                              3635013/1031028153718017/



         28.   As of the date of the filing of this Complaint, all of the hyperlinks

listed above are “live,” and if clicked on while logged in to the relevant social

media site (here, Facebook), link to an advertisement for the Club containing an

unauthorized usage of the image or likeness of one or more Plaintiffs.




                                            7
      29.    Defendant’s use of Plaintiffs’ images and likenesses was for

Defendant’s commercial benefit.

      30.    Defendant used the advertisements containing Plaintiffs’ images to

drive traffic to the Club and increase revenue.

      31.    Defendant’s use of the Plaintiffs’ images in Defendant’s

advertisements on Defendant’s social media accounts falsely suggests Plaintiff’s

sponsorship of, affiliation with, endorsement of, or participation in the Club.

      32.    Defendant’s unauthorized use of Plaintiffs’ images and likenesses is

knowing, willful, and intentional.

      C.     Defendant’s Unauthorized Uses of Plaintiffs’ Images and
             Likenesses Harmed and Damaged Plaintiffs

      33.    As noted above, Plaintiffs Canas, Patrick, Pinder, Posada, and Scott

are professional models and actors.

      34.    In prior instances of authorized commercial marketing, use, and

promotion of Plaintiffs’ images, likenesses, or identities by third parties, Plaintiffs

negotiated and expressly granted authority for such use pursuant to agreed upon

terms and conditions and for agreed upon compensation.

      35.    Defendant never hired or contracted with any of Plaintiffs to

advertise, promote, market, endorse, or participate in the Club.

      36.    In the images and advertisements used by Defendant to promote the

Club and advertise upcoming events at the Club, Plaintiffs are identifiable in that



                                           8
persons seeing the images with the naked eye can reasonably determine that the

persons depicted are either Plaintiffs Canas, Patrick, Pinder, Posada, and Scott

even though Defendant appears to have cropped the photographs of Plaintiffs to

exclude portions of Plaintiffs’ faces from the advertisements.

          37.   Defendant’s misappropriation of Plaintiffs’ images was for the

purpose of advertising or soliciting patronage for the Club.

          38.   Defendant never sought Plaintiffs’ permission, nor did Plaintiffs give

Defendant permission, to use any of Plaintiffs’ images to advertise and promote the

Club, or for any other purpose.

          39.   Defendant never compensated Plaintiffs for any use of any of

Plaintiffs’ images or likenesses.

          40.   Defendant had actual knowledge that they were using Plaintiffs’

images without compensation or consent, and thus, Defendant knowingly

misappropriated Plaintiffs’ images and identities in total disregard of Plaintiffs’

rights.

          41.   As a direct and proximate result of Defendant’s exploitation of

Plaintiffs’ images and identities, Defendant made profits or gross revenues in an

amount to be established at trial.

          42.   Plaintiffs have further been damaged as a direct and proximate result

of Defendant’s unauthorized use of Plaintiffs’ images and likenesses for




                                            9
commercial purposes, as Plaintiffs have been deprived of the fair market value they

could have otherwise received for the commercial use of their images and

likenesses if they had been willing to license same to Defendant – which they were

not – resulting in damages, the total amount of which will be established by proof

at trial.

        43.   Plaintiffs have further been damaged as a direct and proximate result

of Defendant’s unauthorized use, as such use causes Plaintiffs’ to lose Plaintiffs’

exclusive right to control the commercial exploitation of Plaintiffs’ names, images,

and likenesses, resulting in damages, the total amount of which will be established

by proof at trial.

        44.   Plaintiffs have further been damaged as a direct and proximate result

of Defendant’s unauthorized use, as such use is detrimental to the value Plaintiffs

could otherwise obtain in commercializing Plaintiffs’ names, images, and

likenesses, or Plaintiffs’ advertising ideas containing Plaintiffs’ images and

likenesses, resulting in damages, the total amount of which will be established by

proof at trial.

                              CLAIMS FOR RELIEF

                                   COUNT I
           Violations of the Lanham Act, 15 U.S.C. §1125(a) et seq. by
        False Endorsement, Unfair Competition, and/or False Advertising




                                          10
      45.    Plaintiffs re-state and re-allege paragraphs 1 through 44 above and

incorporate the same be reference as though fully set forth herein.

      46.    Each Plaintiff brings this claim against Defendant.

      47.    The Lanham Act, 15 U.S.C. § 1125(a)(1), provides in part:

             Any person who, on or in connection with any goods or
             services … uses in commerce any word, term, name,
             symbol, or device, or any combination thereof, or any
             false designation of origin, false or misleading
             description of fact, or false or misleading representation
             of fact, which –

                   (A) is likely to cause confusion, or to cause
                   mistake, or to deceive as to the affiliation,
                   connection, or association of such person with
                   another person, or as to the origin, sponsorship, or
                   approval of his or her goods, services, or
                   commercial activities by another person, or

                   (B) in commercial advertising or promotion,
                   misrepresents the nature, characteristics, qualities,
                   or geographic origin of his or her or another
                   person’s goods, services, or commercial activities,

             shall be liable in a civil action by any person who
             believes that he or she is or is likely to be damaged by
             such act.

15 U.S.C. § 1125(a)(1).

      48.    Based on the facts alleged herein, Defendant is liable to Plaintiffs for

false endorsement, unfair competition, and/or false advertising violations of the

Lanham Act, 15 U.S.C. § 1125(a)(1).




                                          11
      49.      Plaintiffs, through their careers in modeling, advertising, and acting,

have all attained a degree of fame and celebrity.

      50.      Each Plaintiff enjoys a substantial social media following and has

appeared in numerous publications, shows, productions, films, or paid

appearances.

      51.      Each Plaintiff earns their living by commercializing their identity for

use by reputable brands and services through arms-length negotiated transactions.

      52.      Each Plaintiff possesses a valid and protectable mark in the form of

their persona, image, likeness, and identity.

      53.      Each Plaintiff has, and at all times mentioned herein, possessed,

maintained, and safeguarded their exclusive right to control the use of their

persona, image, likeness, and identity.

      54.      Prior to authorizing the use of their image, likeness, or identity, each

Plaintiff carefully considers the reputation of the potential client and the good or

service being promoted.

      55.      Without consent, Defendant placed Plaintiffs’ images and likenesses

on or in advertisements promoting the Club.

      56.      Defendant’s unauthorized uses of Plaintiffs’ images and likenesses is

ongoing and continuing as of the date of the Complaint.




                                            12
      57.     In Defendant’s advertisements that contain Plaintiffs’ images and

likenesses, Plaintiffs are depicted and reasonably identifiable even though

Defendant appears to have cropped the photographs of Plaintiffs to exclude

portions of Plaintiffs’ faces from the advertisements.

      58.     Defendant misappropriated Plaintiffs’ images and likenesses in

Defendant’s advertisements for the Club in order to create the false impression that

Plaintiffs are somehow affiliated with, have endorsed, promoted, agreed to

advertise, or otherwise participated in the Club.

      59.     Defendant never sought Plaintiffs’ consent to use Plaintiffs’ images or

likeness.

      60.     Plaintiffs have never been employed by, danced at, or affiliated

themselves in any way with the Club or Defendant.

      61.     Plaintiffs would not agree to allow their images or likenesses to be

used to promote the Club and would not and do not endorse the Club.

      62.     Defendant, at all times mentioned herein, knew or should have known

that they had no right to use Plaintiffs’ images or likenesses to promote or

advertise the Club.

      63.     Defendant placed the misappropriated images on the very same

marketing channels (including Facebook) used by Plaintiffs to promote

themselves.




                                          13
      64.    Defendant’s misappropriation of Plaintiffs’ images is likely to cause

confusion as to Plaintiffs’ affiliation with, sponsorship of, endorsement of,

agreement to advertise or promote, and/or participation in the Club.

      65.    Defendant’s misappropriation has caused actual confusion among

consumers as to Plaintiffs’ affiliation with, endorsement of, agreement to advertise

or promote, and/or participation in the Club.

      66.    Defendant’s unauthorized use of Plaintiffs’ images or likeness in

advertisements for the Club constitutes false endorsement, unfair competition,

and/or false advertising in violation of the Lanham Act.

      67.    Defendant knew or should have known that obtaining the right to use

Plaintiffs’ images and likenesses would have required consent and substantial

compensation.

      68.    Defendant’s unauthorized use of Plaintiffs’ images and likenesses,

without seeking their consent, constitutes willful and deliberate conduct.

      69.    As a direct and proximate result of Defendant’s actions as described

herein, Defendant created the false impression that Plaintiffs were affiliated with,

performed at, endorsed, or otherwise promoted the Club.

      70.    As a direct and proximate result of Defendant’s actions as described

herein, Defendant enjoyed increased revenues and profits.




                                          14
      71.    As direct and proximate result of Defendant’s actions as described

herein, Plaintiffs suffered actual damages including but not limited to being

deprived of the fair market value of the various unauthorized uses by Defendant of

Plaintiffs’ images and likenesses and harm to Plaintiffs’ goodwill and reputation,

all in an amount to be established at trial.

      72.    Based on the foregoing, Plaintiffs demand judgment against

Defendant and entry of an order awarding Plaintiffs damages, injunctive relief,

costs, attorney’s fees, and all other such other and further relief as to this Court

seem just, proper and equitable.

                                 COUNT II
            Tortious Appropriation under Wisconsin Common Law

      73.    Plaintiffs re-state and re-allege paragraphs 1 through 44 above and

incorporate the same by reference as though fully set forth herein.

      74.    Each Plaintiff brings this claim against Defendant.

      75.    Wisconsin common law protects the property rights in the publicity

value of aspects of a person’s identity, protects the right of a person to be

compensated for the use of their identity for advertising purposes or purposes of

trade, and recognizes a cause of action to protect against unauthorized use of a

person’s identity for advertising purposes or purposes of trade. See Hirsch v. S. C.

Johnson & Son, Inc., 90 Wis. 2d 379, 383-391, 280 N.W.2d 129, 130-34 (1979).

      76.    A person’s image and likeness are a part of a person’s identity.



                                           15
       77.    Defendant’s use of Plaintiffs’ images and likenesses did not occur in

connection with the dissemination of news and was without a redeeming public

interest or historical value.

       78.    Defendant used Plaintiffs’ images and likenesses for advertising

purposes, specifically, to promote and advertise the Club.

       79.    Defendant used Plaintiffs’ images and likenesses for the purposes of

trade, specifically, for the purposes of advertising or promoting the Club to

increase Defendant’s profits.

       80.    Defendant’s unauthorized use of Plaintiffs’ images and likenesses is

ongoing and continuing as of the date of the Complaint.

       81.    Defendant’s use of Plaintiffs’ images and likenesses deprives

Plaintiffs of the right to control the commercial exploitation of each Plaintiffs’

identity.

       82.    Defendant never obtained Plaintiffs’ consent for Defendant’s use of

Plaintiffs’ images and likenesses.

       83.    Defendant never compensated Plaintiffs for Defendant’s use of

Plaintiffs’ images and likenesses.

       84.    Defendant’s use of each Plaintiff’s image and identity was willful and

deliberate.




                                          16
      85.    Defendant exploited each Plaintiff’s identity for Defendant’s own

commercial benefit.

      86.    Defendant engaged in tortious appropriation of Plaintiffs’ identity

through the acts set forth above and herein.

      87.    As a direct and proximate result of Defendant’s actions as described

herein, Defendant enjoyed increased revenues and profits.

      88.    As direct and proximate result of Defendant’s actions as described

herein, Plaintiffs suffered actual damages including but not limited to being

deprived of the fair market value of the various unauthorized uses by Defendant of

Plaintiffs’ images and likenesses and harm to Plaintiffs’ goodwill and reputation,

all in an amount to be established at trial.

      89.    Based on the foregoing, Plaintiffs demand judgment against

Defendant and entry of an order awarding Plaintiffs damages, injunctive relief,

costs, attorney’s fees, and all other such other and further relief as to this Court

seem just, proper and equitable.

                                        COUNT III
                       Violations of the Wisconsin Statute § 995.50
                         Statutory Invasion of Right of Privacy

      90.    Plaintiffs re-state and re-allege paragraphs 1 through 44 above and

incorporate the same by reference as though fully set forth herein.

      91.    Each Plaintiff brings this claim against Defendant.




                                           17
      92.    Wisconsin Statutes § 995.50 provides in part as follows:

      (1) The right of privacy is recognized in this state. One whose privacy is
          unreasonably invaded is entitled to the following relief:

             (a) Equitable relief to prevent and restrain such invasion, excluding
                 prior restraint against constitutionally protected communication
                 privately and through the public media;

             (b) Compensatory damages based either on plaintiff’s loss or
                 defendant’s unjust enrichment; and

             (c) A reasonable amount for attorney fees.

      (2) In this section, “invasion of privacy” means any of the following: . . .

             (a) […]

             (b) The use, for advertising purposes or for purposes of trade, of the
                 name, portrait or picture of any living person, without having first
                 obtained the written consent of the person or, if the person is a
                 minor, of his or her parent or guardian. . . .

      93.    Plaintiffs are living persons.

      94.    Defendant used Plaintiffs’ portrait or picture for advertising purposes

or for purposes of trade.

      95.    Specifically, Defendant used Plaintiffs’ image and likeness in

advertisements for the Club posted by or on behalf of Defendant on Facebook so

that Defendant could profit from patronage of the Club as described in detail

herein.




                                          18
      96.    Defendant’s use of Plaintiffs’ images and likenesses did not occur in

connection with the dissemination of news and was without a redeeming public

interest or historical value.

      97.    There is a substantial connection between Defendant’s use of

Plaintiffs’ images in Defendant’s advertisements for the Club and Defendant’s

commercial purpose as Plaintiffs’ images can be perceived as those of attractive

women and Defendant owns and operates a strip club that solicits patronage by

claiming persons that can be perceived as attractive women will be stripping there.

      98.    Defendant did not first obtain, nor has Defendant ever obtained, the

written consent of any Plaintiff to use any Plaintiffs’ portrait, picture, image, or

likeness for any purpose, including but not limited to for advertising purposes or

for purposes of trade.

      99.    Defendant invaded Plaintiffs’ statutory rights of privacy through the

acts set forth above and herein.

      100. As a direct and proximate result of Defendant’s actions as described

herein, Defendant enjoyed increased revenues and profits.

      101. As direct and proximate result of Defendant’s actions as described

herein, Plaintiffs suffered actual damages including but not limited to being

deprived of the fair market value of the various unauthorized uses by Defendant of




                                           19
Plaintiffs’ images and likenesses and harm to Plaintiffs’ goodwill and reputation,

all in an amount to be established at trial.

        102. Based on the foregoing, Plaintiffs demand judgment against

Defendant and entry of an order awarding Plaintiffs damages, injunctive relief,

costs, attorney’s fees, and all other such other and further relief as to this Court

seem just, proper and equitable.

                              DEMAND FOR RELIEF

        WHEREFORE, Plaintiffs respectfully pray for judgment against Defendant

on the claims listed above as follows:

   1.      For actual, consequential, and incidental damages in an amount to be

           proven at trial;

   2.      For the amount due, owing, and unpaid to Plaintiffs representing the fair

           market value for Defendant’s unauthorized uses of Plaintiffs’ images and

           likenesses in advertisements for the Club;

   3.      For trebling of damages as permitted by law;

   4.      For punitive damages in an amount to be proven at trial as permitted by

           law or equity;

   5.      For prejudgment interest in an amount permitted by law;

   6.      For disgorgement of Defendant’s profits;




                                           20
   7.       For a permanent injunction barring Defendant’s unauthorized use of

            Plaintiffs’ images or likenesses in advertisements or other promotional

            material for the Club, including but not limited to an order requiring

            Defendant to remove all uses of Plaintiffs’ images and likenesses from

            Defendant social media accounts, including Defendant’s Facebook

            account;

   8.       For costs of this lawsuit;

   9.       For reasonable attorneys’ fees; and

   10.      For all such other and further relief as to this Court seem just, proper and

            equitable.

                                    JURY DEMAND

         Plaintiffs hereby demand trial by jury as to all issues so triable in the above

matter.

Date: October 15, 2019                      Respectfully submitted,
                                            ARONOWITZ LAW FIRM PLLC

                                            s/ Edmund S. Aronowitz
                                            Edmund S. Aronowitz, State of Michigan
                                            Bar # P81474
                                            Attorney for Plaintiffs
                                            ARONOWITZ LAW FIRM PLLC
                                            2609 Crooks Road #290
                                            Troy, Michigan 48084
                                            Telephone: (248) 716-5421
                                            Facsimile: (248) 419-1032
                                            edmund@aronowitzlawfirm.com




                                            21
Paul K. Schwartz, State of Wisconsin Bar
#1003357
Attorney for Plaintiffs
HARRIS AND SCHWARTZ, LLC
8989 N. Port Washington Road, Suite 201
Milwaukee, Wisconsin 53217
Telephone: (414) 755-8446
Facsimile: (414) 269-0900
paul@harrisandschwartz.com




22
